OPINION DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO
No estoy conforme con la revocación de la orden apelada. Creo que la corte usó bien de su discreción al conceder el injunction preliminar, previa prestación de una fianza de mil doscientos dólares, atendidas todas las circunstancias concu-rrentes. ' 32 C. J. 29.
Sostiene la apelante que la corte erró al decretar el injunction sin que la demanda ni solicitud aduzcan hechos bas-tantes para determinar una causa de acción contra Juana Rivera; al no aplicar la sección 4 dé la Ley de Injunction en relación con el artículo 18 de la Ley Hipotecaria; al no apli-car la máxima prior in tempore potior in jure; al descono-cer la condición de tercero que concurre en la compradora Juana Rivera, y al no aplicar los preceptos del artículo 1376 del Código relativos a la doble venta.
El hecho décimo de la demanda dice:
“Décimo: Que el demandado Angel Arroyo Rivera, con el con-sentimiento de su esposa, la codemandada María Aurora Estrada y Espinet, a sabiendas de que ya no era' dueño ni tenía ningún interés ni derecho en las fincas marcadas con las letras a, b y e. y que se habían extinguido los créditos que afectaban a las fincas marcadas con las letras “d” y “e”, maliciosamente, con la intención de defrau-dar al demandante y afectar el título y el derecho de propiedad *101que le corresponde al demandante sobre las fincas descritas, otorgó con fecba 23 de septiembre de 1929, en Mayag'íiez, ante el Notario Benjamín J. Horton, una escritura de compraventa en virtud de la cual procedió a vender a la codemandada Juana Rivera y Gutiérrez las fincas descritas bajo las letras a, ó y o y los créditos hipotecarios mencionados, que gravitaban sobre-las marcadas con las letras “el” y “e”, habiendo el propio señor Arroyo presentado dicha escritura al Registro de la Propiedad de San Juan y con respecto a la cual solamente se ha practicado hasta la fecha el asiento de presentación. ’ ’
En la solicitud de injunction preliminar se reproducen los hechos de la demanda y se alega:
‘‘ Quinto: Que de llevarse a cabo la inscripción de dicha escri-tura se privará al demandante de los derechos inherentes al título de dominio que tiene sobre dichas fincas, adquirirá la demandada Juana Rivera y Gutiérrez derechos en el Registro en perjuicio del deman-dante, quien estará expuesto a una multiplicidad de procedimientos judiciales y a daños irreparables como dueño en pleno dominio de las referidas fincas, siendo insolventes los demandados Arroyo y su esposa.
“Sexto: Que para evitar que se consuma la inscripción de la referida escritura en el Registro de la Propiedad de San Juan, mientras se resuelve en definitiva este pleito, el demandante no tiene otro recurso rápido y adecuado en el curso ordinario de la ley y los demandados Angel Arroyo Rivera y su esposa María Aurora Estrada y Espinet y doña Juana Rivera y Gutiérrez, procederán a inscribir definitivamente a nombre de ésta dicha escritura y el Re-gistrador la inscribirá, a menos que por esta Hon. Corte se expida un auto de injunction interlocutorio.”
Realmente no se imputa en la demanda complicidad al-guna a la demandada Juana Rivera en el acto que se atri-buye a los otros demandados Arroyo Rivera y su esposa. Pero esta circunstancia que con tanto énfasis invoca la parte apelante, es precisamente la que llevó a la parte demandante a solicitar el injunction a fin de obtener una sentencia válida también contra Juana Rivera. Si la escritura de venta se lograba inscribir en el registro a favor de Juana Rivera, ésta, de acuerdo con el artículo 1376 del Códi'go Civil, quedaría convertida en la verdadera dueña; y a impedir la inserip-*102eión antes de decidirse el pleito sobre nulidad, se dirigió el injunction:
Se trata de un caso de doble venta de bienes inmuebles en el que la propiedad pertenecerá al adquirente que antes la baya inscrito en el registro, según la disposición legal ci-tada, y en el que de no existir inscripción pertenecerá a quien de buena fe sea primero en la posesión. No' debe olvidarse que en la demanda se alega que el demandante no sólo es dueño si que también está en la posesión material de los in-muebles de que se trata. La demanda y la solicitud son su-ficientes.
Sostiene la parte apelante que no es aplicable a este caso el artículo 282 del Código de Enjuiciamiento Civil. Su ar-gumento lio nos convence de que no lo sea. Dice el artículo:
“Artículo 282: — Cualquiera persona puede promover una acción contra otra que reclama, mi derecho o participación en propiedad real que fuere opuesto a dicha acción para el efecto de que se re-suelva la contradicción entre ambas.”
Aquí los esposos Arroyo vendieron a Juana Rivera las fincas de que se trata y la compradora por medio del propio vendedor solicitó la inscripción de la escritura en el registro. No cabe duda pues que Juana Rivera se encontraba en el momento en que iba a perfeccionar su derecho cuando inter-vino el demandante alegando que es él el verdadero dueño de las casas vendidas a Juana Rivera por los Arroyo. Se trata claramente de reclamaciones opuestas sobre la misma pro-piedad real, habiéndose iniciado el pleito por la persona que está eíi posesión como dueño.
De Ruling Case Law tomamos la siguiente cita ilustrativa del origen y alcance de esta acción que introdujo en nuestro sistema ele enjuiciamiento civil el código de 1904.
“En muchos estados se han aprobado estatutos que amplían gran-demente la jurisdicción de las cortes en acciones sobre evicción y saneamientos y generalmente permiten que se instituyan procedimien-tos para determinar cualquier reclamación adversa, interés o partici-pación en terrenos. . .
*103“El objeto ele los estatutos que proveen lo necesario para la de-terminación de reclamaciones adversas sobre bienes inmuebles gene-ralmente es proporcionar una manera fácil y expedita de determinar el título de los mismos. Se obtiene este resultado ampliando la facultad de la corte para determinar reclamaciones adversas sobre bienes inmuebles y para determinar el título de los mismos en aque-llos casos en que de acuerdo con las reglas estrictas de una corte de equidad no podría entablarse un litigio sobre evicción y sanea-miento; y en algunas jurisdicciones, para que una persona pueda —esté o no en posesión cíe la finca y posea el título legal o en equi-dad — incoar un procedimiento contra otra persona que alega tener participación en bienes inmuebles en oposición a ella. La acción para determinar reclamaciones adversas, no obstante ser estatutoria, es sustancialmente una en equidad, y a no ser que el estatuto dis-ponga lo contrario, todas .las reglas ordinarias que rigen los pleitos en equidad para determinar el título de bienes inmuebles son apli-cables a tal acción, incluyendo la regla relativa a las partes que es necesario acumular a fin de obligar posibles intereses envueltos.” 5 R.C.L. 643, 644.
La última parte de la cita indica que dentro de la acción puede recurrirse al procedimiento de injunction, como se hizo en este caso, y resuelve la contención suscitada por el regis-trador al comparecer para mostrar causa en la corte de dis-trito y levantada como error en esta Corte Suprema por Juana Eivera.
Es cierto que de acuerdo con la ley (Sección 1357 Estatu-tos Revisados de 1911) no se podrá otorgar un injunction “para impedir el cumplimiento de un estatuto público por funcionarios de la ley, en beneficio del publico”, pero ése no es aquí el caso, 3m que se trata de una controversia puramente entre partes.
También es cierto que la ley fija medios para anotar re-clamaciones judiciales en el registro y que otorga recursos contra las notas de los registradores, pero la verdad es que la evitación de la multiplicidad de los procedimientos que puedan surgir luego, se consigue mejor impidiendo a tiempo que la inscripción se verifique. Aquí el injunction se conce-*104dió mediante fianza suficiente para cubrir cualquier perjuicio que se ocasione al demandado.
Con respecto a la no aplicación de la máxima “prior.in tempore potior in jure” y al no reconocimiento de la condi-ción de tercero de la demandada Juana Rivera por parte de la corte, son cuestiones que van a los méritos del caso. No puede negarse que con conocimiento o sin conocimiento de los antecedentes, la demandada intervino en el contrato, cuya nulidad se solicita. Tampoco puede negarse que aunque tiene una gran fuerza el asiento de presentación en nuestro sistema hipotecario, el artículo 1376 del Código Civil exige la inscrip-ción del inmueble en el registro para resolver el mejor de-recho en casos de doble venta y aquí la inscripción no se ha-bía verificado.
Al ■ presentarse los documentos, se asientan en la forma que la ley prescribe, y es ese asiento el que determina el mo-mento del ingreso de cada título en el registro y con él el de aquél en que el derecho se hace público, pero es la inscrip-ción, como dice Morell, la que representa la expresión de un derecho real eficaz contra terceras personas, la que supone algo permanente, duradero, que públicamente manifiesta a todos el sujeto de un derecho, el objeto determinado del mismo, su extensión y sus condiciones, y lo manifiesta sobre la base de un título previamente calificado, y, por tanto, con todos los caracteres de legalidad y seguridad necesarios, para que ante todo tercero aparezca ser ese derecho la única ver-dad en cuantas relaciones jurídicas motive el objeto a que la inscripción se refiera. 2 Morell, Legislación Hipotecaria, 4.
Para un estudio mayor de estas cuestiones véanse: Mo- • rell, Legislación Hipotecaria, vol. 2, págs. 3, 4 y 11, y vol. 5, pág. 231 y Barrachina, “Derecho Hipotecario y Notarial,” vol. 1, pág. 163 y siguientes.

Debe declararse sin lugar el recurso y confirmarse la orden apelada.